BAUM, Chief Judge
(concurring):
I concur fully with Judge Barry and write primarily to express my thoughts regarding the offense of willful hazarding of a vessel and the statutory maximum punishment for that transgression. As noted in Judge Barry’s opinion, after trial defense counsel, in his capacity as detailed appellate counsel, submitted the case without any specific assignments of error or argument, other than urging the Court not to approve a bad conduct discharge, the Court ordered the appointment of another appellate defense counsel and the briefing of two issues. The first issue has been addressed by Judge Barry. The other issue which we ordered briefed was whether starting a fire in the paint locker of a moored vessel, as alleged in the specification under Charge II, by a person having the accused’s duties and responsibilities, constitutes the offense of willfully and wrongfully hazarding a vessel under Article 110, Uniform Code of Military Justice.
After full consideration of the briefs submitted and a study of the legislative history of Article 110, we are convinced that the leading case which directly addressed this issue reached the proper conclusion. That case, United States v. Adams, 42 C.M.R. 911 (N.C.M.R.1970), delved into the legislative history of Article 110 and found the Articles for the Government of the Navy to be the source for the present Uniform Code of Military Justice offense. Two particular articles, one relating to hazarding through neglect and the other to intentional acts, were incorporated into Article 110, Uniform Code of Military Justice. Language in the Navy’s intentional hazarding infraction that the Adams court found dispositive made it an offense if anyone:
“maliciously or willfully injures any vessel of the Navy, or any part of her tackle, armament, or equipment, whereby the safety of the vessel is hazarded or the lives of the crew exposed to danger.”
Id. at 915
The court in Adams saw this antecedent article as extending hazarding beyond navigational or operational acts to include any willful injury to a vessel from any source. As a result, the court rejected the defense argument that Article 110, Uniform Code of Military Justice encompasses only actions which affect the navigational or operating activities of a vessel. It also rejected the defense argument that Article 110 was limited to punishing only those persons specifically entrusted with navigational or operational responsibilities. Our review of the legislative history to Article 110, Uniform Code of Military Justice also convinces us that the conclusions reached in Adams were correct and for that reason, we too, must reject the arguments advanced by appellate defense counsel in this case.
With respect to the maximum punishment for this offense, however, I am hard pressed to understand the rationale behind Congress’s elevating to a capital crime acts which would be nothing more than aggravated arson in another setting. It is not readily apparent why arson aboard a moored vessel should warrant the death penalty when the same, or even more serious acts of arson ashore, carry a maximum punishment which includes only 20 years confinement. Possibly, this sea service transgression, with its maximum punishment of death, was incorporated into the Uniform Code of Military Justice without the kind of scrutiny given crimes and punishments of more general application. For example, the following offenses, common to all the services, were punishable by death under the Articles for the Government of the Navy, whenever committed, but ended up with far lighter authorized *868punishments under the Uniform Code of Military Justice when committed not during time of war: disobeying the lawful orders of a superior officer; assaulting a superior officer while in the execution of the duties of his office; sleeping on watch; leaving one’s station before being regularly relieved; and unlawfully setting on fire, or otherwise unlawfully destroying public property. It would be an anachronism today, under non-wartime conditions, if any of these infractions were considered capital. In my view, it is just as anachronistic for the misdeed encountered here to carry a death penalty. Those charged with drafting amendments to the Uniform Code of Military Justice and executive orders that establish maximum punishments for Uniform Code of Military Justice offenses may wish to look anew at Article 110, Uniform Code of Military Justice to determine whether the kind of fact situation encountered in the instant case should continue to be treated as capital, or even for that matter, as a hazarding offense. For the wrongdoing we have here, consideration might be given to limiting the chargeable violation to arson under Article 126, Uniform Code of Military Justice.
I agree with Judge Barry that even though the instant offense was referred for trial as a non-capital case with a maximum punishment of life imprisonment, there was still the possibility of prejudicial impact from such a heavy and inappropriate maximum sentence. Under different circumstances, we might be prompted to return the case for further action, but, as indicated in the principal opinion, such a course is unnecessary, since the curative steps we have taken at this level have purged any possible prejudicial error. In arriving at our final action, we have been confronted with a number of factors bearing on the sentence, some weighing more heavily than others. I, for one, have been particularly affected by what I see as a sequence of events leading inescapably to the ultimate charge.
We have before us an acknowledged alcoholic, known to be such by his command, and one who has been symbolically crying for help for some time, without, as Judge Barry has outlined, the kind of command attention called for in Coast Guard regulations. Even more important, from my perspective, were the missteps after the accused returned from unauthorized absence. While the precise offense that resulted, may not have been predicted, it was reasonably forseeable that, if the accused started drinking again, adverse acts were likely to result. It seems to me that once the decision was made to take the accused along on patrol, rather than leave him ashore awaiting discharge, there was an obligation to keep this young man out of harm’s way. In my view, sending him on liberty in Key West, Florida with the admonition not to drink was not in keeping with that obligation. Instead, it was simply asking for trouble. In fulfilling our statutory responsibility to approve only such sentence as we determine on the basis of the entire record should be approved, we must look at all matters in extenuation and mitigation, including the role command may have played in what ultimately happened.
Had there been follow-through on certain actions, which Seaman Roach and his father thought were promised, the likelihood of a court-martial offense occurring was, indeed, remote. The father claimed he was told that his son would not be taken on patrol. In reconsidering that purported commitment, the ship’s captain said at trial-that the accused was advised he would not be subject to the temptation of alcohol while at sea. Thereafter, it was the commanding officer’s very act of suspending restriction that subjected the appellant to this temptation. In fact, during the guilty plea inquiry, the accused recounted the captain saying, “he was going to let me go on liberty in Key West to have the full temptations as everybody else aboard the ship.” R. 41 and 42. If Seaman Roach had been left ashore for medical evaluation, as the father said he was assured, this particular crime would never have been committed. Moreover, upqn the accused’s being taken to sea instead, there still would have been little chance of the offense if the accused had been kept in a restricted status aboard ship as part of properly imposed non-judi*869cial punishment. In either event, the appellant would have been administratively discharged in accord with directions received from Coast Guard Headquarters on the very day the fire was set. At this point, I believe it entirely appropriate that Seaman Roach finally receive the kind of discharge authorized earlier instead of the one resulting from this court-martial. I fully concur with the sentence action taken upon reassessment.